It is not found that the conduct of Mrs. George justified her exclusion from the room in which the furniture was appraised. The parties could have agreed that both or neither of them should be present when the appraisal was made. But an agreement cannot be inferred that either should have an exclusive right to be present at the determination of the question of value, in which they were equally and adversely interested. Hook v. Philbrick, 23 N.H. 288. The plaintiff, by wrongfully preventing Mrs. George from attending the appraisal, gave her the right she exercised to rescind the contract.
Judgment for the defendant for $200.
All concurred.